Citation Nr: 0428961	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected chronic pelvic inflammatory disease (PID), 
currently evaluated as ten (10) percent disabling.

2.  Entitlement to service connection for various 
reproductive system disorders, characterized generally as 
"female problems" and claimed as scarred tubal tissues, 
blood in urine, abnormal pregnancies, early menopause, and 
hormonal imbalance, specifically claimed as secondary to 
service-connected PID, and ovarian cysts and ovarian failure.

3.  Entitlement to service connection for fibroadenoma of the 
left breast with intraductal hyperplasia.

4.  Entitlement to an increased disability evaluation for 
service-connected calluses in the left foot, currently 
evaluated as ten (10) percent disabling.

5.  Entitlement to service connection for pain in the back, 
ankles, toes, knees, and thighs, claimed as secondary to 
service-connected left foot calluses.

6.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for various foot problems, claimed as 
metatarsalgia, mallet toes, and numbness in the feet status 
post arthroplasties and osteotomies. 

7.  Entitlement to service connection for calluses in the 
right foot.

8.  Entitlement to service connection for an upper 
respiratory infection, pharyngitis, and influenza syndrome.

9.  Entitlement to service connection for skin disorders, 
claimed as dermatitis, eczema, dermatosis papulosa nigra, and 
pressure urticaria.

10.  Entitlement to service connection for dysuria and 
urinary tract infection.

11.  Entitlement to service connection for Bartholin's cyst.

12.  Entitlement to service connection for eye disorders, 
characterized generally as "vision problems" and claimed as 
refractive error and hyperopia.

13.  Entitlement to service connection for weak abdominal 
muscles.

14.  Entitlement to service connection for hip pain.  

15.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.    

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 and January 2003 rating decisions issued by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A subsequent rating 
decision, issued in February 2003, increased the disability 
evaluation for left foot calluses from zero to 10 percent.  
In this appeal, the veteran maintains that the assigned 
rating for left foot calluses should be higher than 10 
percent, and in addition, seeks a favorable resolution as to 
all other issues noted above.  

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.  The hearing transcript is of record.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim. Further development 
would ensure that the appellant's due process rights, 
including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, are met.  There are two grounds 
for remand, as set forth below.   

1.  Veterans Claims Assistance Act Notice 

First, the Board finds that the veteran was not given 
adequate notice associated with her rights and VA's duties 
under VCAA.  In late 2000, the veteran filed claims of 
entitlement to service connection for "abdomen problems" 
(claimed as scarred tubal tissues, blood in urine, abnormal 
pregnancies, menopause, diabetes, hormone imbalance, as 
secondary to service-connected pelvic inflammatory disease 
(PID)); right foot calluses; pain in the back, ankles, toes, 
knees, and thighs as secondary to service-connected left foot 
calluses; and other feet problems (metatarsalgia, mallet 
toes, and numbness, status post arthrosplasties and 
osteotomies).  She also sought increased evaluations for 
service-connected PID and left foot calluses.  The RO issued 
a May 2001 rating decision unfavorable to the veteran on each 
issue.  The claims file indicates that the only 
correspondence to the veteran between late 2000 and May 2001 
was that sent in November 2000, which essentially advised the 
veteran that medical evidence is needed support her claim 
specifically with respect to the "abdomen problems," 
claimed as secondary to PID, and pain in the back, ankles, 
toes, knees, and thighs, claimed as secondary to service-
connected left foot calluses.  The remaining issues were not 
discussed in the letter.  

Essentially, VCAA requires that VA inform the claimant about 
information and evidence (1) not of record that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, under 
38 C.F.R. § 3.159(b)(1) (2003) a claimant is to be asked 
whether he has any evidence in his possession that pertains 
to the claim.    

VCAA also requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction (AOJ) that is the subject 
of appeal.  See decision of the U.S. Court of Appeals for 
Veterans Claims (Court), in Pelegrini v. Sec'y of Veterans 
Affairs, No. 01-944, issued on June 24, 2004.  The Board 
acknowledges that the Pelegrini Court explicitly stated in 
its decision that, notwithstanding the requirement that a 
valid VCAA notice be provided before the AOJ decision, "[W]e 
do not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  As the Pelegrini decision would suggest 
that not every VCAA notice sent pre-AOJ decision is 
automatically void, the Board inquired as to whether, based 
on the entire record, a determination that adequate VCAA 
notice was given can be made, and concludes that no adequate 
notice was provided.  

First, the November 2000 letter contained no discussion 
specifically of VCAA, nor a discussion of the veteran's and 
VA's respective claim development responsibilities, nor of 
what evidence is needed for an increased evaluation of a 
service-connected disorder or what evidence is needed to 
establish service connection for a claimed disability.  
Moreover, the letter did not did not discuss what is meant by 
"new and material" evidence, needed to reopen the 
previously denied claim of service connection for 
metatarsalgia, mallet toes, and numbness status post 
arthroplasties and osteotomies.  See September 1997 rating 
decision.      

Further, the Board notes that, in June 2001, the RO sent the 
veteran a letter briefly discussing enactment of VCAA and 
asking her to tell the RO about "any other evidence" she 
would like to have considered in her claim.  However, the 
June 2001 letter apparently accompanied the May 2001 rating 
decision - it did not precede the rating decision.  (The May 
2001 rating decision, did, however, discuss what "new and 
material" evidence entails with respect to the claim 
concerning metatarsalgia, mallet toes, and numbness in the 
feet.  Nonetheless, as the veteran was not informed of what 
"new and material" evidence she must produce to reopen the 
previously denied claim before the issuance of the AOJ 
decision, advising her of the "new and material" evidence 
standard in the unfavorable rating decision is not adequate 
notice.)  

Further, the record indicates that, in August 2001, the 
veteran filed new claims seeking service connection for 
respiratory problems, urinary tract problems, skin disorders, 
Bartholin's cyst, eye disorders, hip pain, breast disorders, 
ovarian cysts and ovarian failure, and weak abdominal 
muscles.  The only VCAA-related letter between August 2001 
and the January 2003 rating decision addressing these claims 
is a June 2002 letter generally discussing what evidence is 
needed to establish service connection and VA's duty to 
assist.  This notice also is inadequate as to the new issues 
raised in August 2001.  

In consideration of all of the foregoing, the Board finds 
that no adequate VCAA notice was given to the veteran.  

2.  Medical Evaluation
            
Second, the Board finds that further evidentiary development 
in the form of medical evaluation(s) is warranted with 
respect to various claimed disorders.  As for the various 
reproductive system disorders, (claimed as scarred tubal 
tissues, blood in urine, abnormal pregnancies, early 
menopause, hormonal imbalance, ovarian cyst, and ovarian 
failure), the medical evidence to date does not address the 
specific issue of whether there may be a secondary 
etiological relationship between pelvic adhesions diagnosed 
decades ago as secondary to PID (see April 1980 rating 
decision), and/or service-connected PID.  It also notes that, 
while the veteran has claimed that "blood in urine" 
specifically is secondarily related to PID, she also seeks 
service connection for dysuria and urinary tract infection, 
not limited to a secondary causation theory.  As dysuria, 
urinary tract infection, and "blood in urine" all 
apparently concern renal and/or excretory functioning, and 
the Board is not qualified to address the issue of whether 
"blood in urine" (or dysuria or urinary tract infection) 
bears any relationship to PID, further evaluation also would 
help determine whether there is any such relationship between 
PID or active duty and dysuria, urinary tract infection, 
and/or "blood in urine."  

The veteran also seeks service connection for weak abdominal 
muscles and hip pain.  As for hip pain, it is not clear as to 
whether the veteran is claiming a musculoskeletal condition, 
or whether she is referring to pain in the hip or pelvic area 
associated with service-connected PID or other "female 
problems" now claimed.  As for the weak abdominal muscles 
claim, it is not clear as to whether the veteran's complaint 
is related to PID or the claimed "female problems" 
generally, or some other disorder, as the record apparently 
does not disclose a specific diagnosis related to complaints 
of weak abdominal muscles.  Further evaluation would help 
determine what disorders or diseases, if any, the veteran has 
with respect to complaints of weak abdominal muscles and hip 
pain, and whether either, or both, bear(s) any relationship 
to service-connected PID.    

With respect to the claims concerning pain in the back, 
ankles, toes, knees, and thighs, the evidence also does not 
address the issue of whether these problems bear any 
relationship to service-connected left foot calluses.  
Further, the veteran also seeks service connection for 
calluses in the right foot.  It is not determinable from the 
record as to whether the service-connected left foot 
disability has any bearing on the right foot calluses.  The 
Board further notes that the veteran is diagnosed with pes 
planus, not service-connected, and there is no definite 
medical opinion as to whether one or more of these foot 
problems not currently service-connected may be attributable 
to pes planus or the service-connected left foot condition.    

Service connection also is sought for various other foot 
problems (metatarsalgia, mallet toes, and numbness in the 
feet status post arthroplasties and osteotomies).  However, 
as service connection was denied for these specific claims in 
1997 with no evidence of record of a notice of disagreement 
within the appeal period following notice of the 1997 
decision, this decision appeals to have become final.  As 
such, the veteran must first come forward with new and 
material evidence, following appropriate notification (see 
VCAA discussion above), before the claim can be reopened.  
Thus, this remand order does not now direct further 
development in the form of a VA compensation and pension 
examination to determine whether a basis for service 
connection exists.      

In light of the foregoing, while the Board regrets the delay 
in the adjudication of this claim on its merits, this claim 
is remanded, via the AMC in Washington, D.C., for the 
following actions:

1.  Review the claims file and ensure 
that all notice and assistance 
requirements have been met with respect 
to each issue on appeal.  Send the 
veteran a VCAA notice and conduct 
additional development as appropriate, 
consistent with VCAA, VA regulations 
implementing VCAA, and controlling legal 
precedent, including
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
2.  Refer the claim to one or more 
qualified VA medical examiner(s) to first 
review the claims folder, which should 
include a copy of this remand order, and 
then render a written opinion, to the 
extent possible based upon a review of 
the record, as to whether any of the 
various reproductive system disorders 
("female problems," claimed as scarred 
tubal tissues, blood in urine, abnormal 
pregnancies, early menopause, hormonal 
imbalance, ovarian cyst, and ovarian 
failure) and/or dysuria, urinary tract 
infection, and blood in urine, is/are 
etiologically related to pelvic adhesions 
diagnosed secondary to PID and/or PID.  

The opinion also should state 
specifically what, if any, disorder or 
disease the veteran has with respect to 
complaints of "blood in urine."  

The opinion also should address what 
disease or disorder, if any, the veteran 
has with respect to complaints of weak 
abdominal muscles and hip pain.  It 
should specify whether the complaints or 
diagnoses related thereto bear any 
relationship to service-connected PID or 
pelvic adhesions.  



Also, an opinion is needed as to whether 
pain in the back, ankles, toes, knees, 
and thighs, as well as calluses in the 
right foot, is/are etiologically related 
to service-connected left foot calluses.  
The opinion should address whether and to 
what extent the veteran's nonservice-
connected pes planus has any bearing, in 
terms of etiological relationship, on one 
or more of these claimed foot disorders.  

The specific bases for each opinion 
should be provided in the opinion 
reports.  The opinions should state, to 
the extent possible, whether a claimed 
disorder is more likely than not (by a 
probability of 50 percent or higher), 
less likely than not (by a probability of 
50 percent or lower), or as likely as not 
(by a probability of 50 percent) 
etiologically related to active service.

3.  If the examiner(s) determine(s) that 
further examination(s) of the veteran 
is/are warranted before the opinions 
directed above can be given, then the 
veteran should be asked whether she would 
be willing to present herself for such 
examination(s).  If so, such 
examination(s) should be scheduled in 
accordance with governing procedures.  
Written reports and opinions, and any 
reports of diagnostic testing conducted 
in connection with the examination(s), 
should be associated with the claims 
file.    

4.  After completion of the above 
directives, conduct any further 
appropriate development.  Then review the 
claims folder again to determine whether 
a favorable determination is warranted 
for any of the issues on appeal.  If the 
decision remains in any manner adverse to 
the veteran on any issue, provide her and 
her representative a revised Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
matter(s).  

The veteran is not required to take any action in response to 
the remand order, but has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




